Exhibit 10.15

 

STOCK SUBSCRIPTION AGREEMENT

 

STOCK SUBSCRIPTION AGREEMENT, dated as of                , 200  , between
Equinox Holdings, Inc., a Delaware corporation (the “Company”) and the
purchaser, an employee of the Company, whose name appears on the signature
page hereof (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Equinox Holdings, Inc. 2000 Stock Incentive Plan (as the same may be amended
from time to time, the “Stock Incentive Plan”);

 

WHEREAS, the Company and the Purchaser entered into an Option Agreement, dated
as of                  , 200  , pursuant to which the Company granted Purchaser
options (the “Options”) to purchase                 shares of Common Stock, par
value $0.01 per share, of the Company (the “Common Stock”) pursuant to the Stock
Incentive Plan; and

 

WHEREAS, the Purchaser desires to exercise                  Options to purchase
from the Company the aggregate number of shares of Common Stock set forth on the
signature page hereof (each a “Share” and, collectively, the “Shares”), at an
aggregate purchase price of $                  , and the Company desires to sell
the Shares to the Purchaser on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
promises, covenants and agreements contained herein, the parties hereto hereby
agree as follows:

 


1.                                       PURCHASE AND SALE OF COMMON STOCK.


 


(A)                                  PURCHASE OF COMMON STOCK.  SUBJECT TO ALL
OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE PURCHASER HEREBY SUBSCRIBES
FOR AND SHALL PURCHASE, AND THE COMPANY SHALL SELL TO THE PURCHASER, THE SHARES,
AT AN AGGREGATE PURCHASE PRICE OF $                 AS CALCULATED ON SCHEDULE A
ATTACHED HERETO, AT THE CLOSING PROVIDED FOR IN SECTION 2(A) HEREOF. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE COMPANY SHALL
HAVE NO OBLIGATION TO SELL ANY SHARES OF COMMON STOCK (INCLUDING THE SHARES) TO
ANY PERSON WHO IS A RESIDENT OF A JURISDICTION IN WHICH THE SALE OF COMMON STOCK
TO SUCH PERSON WOULD CONSTITUTE A VIOLATION OF THE SECURITIES, “BLUE SKY” OR
OTHER LAWS OF SUCH JURISDICTION, PROVIDED THAT THE COMPANY SHALL USE ITS
REASONABLE EFFORTS TO COMPLY WITH ANY SUCH LAWS UNLESS THE BOARD DETERMINES IN
ITS SOLE DISCRETION THAT COMPLIANCE WOULD REQUIRE THE COMPANY TO INCUR MATERIAL
COSTS OR FEES OR WHICH WOULD REQUIRE THE COMPANY TO REGISTER THE SHARES.


 


(B)                                 CONSIDERATION.  SUBJECT TO ALL OF THE TERMS
AND CONDITIONS OF THIS AGREEMENT, THE PURCHASER SHALL DELIVER TO THE COMPANY AT
THE CLOSING REFERRED TO IN SECTION 2(A) HEREOF, IMMEDIATELY AVAILABLE FUNDS IN
AN AMOUNT EQUAL TO THE AGGREGATE

 

--------------------------------------------------------------------------------


 


PURCHASE PRICE FOR THE SHARES TO BE PURCHASED AT SUCH CLOSING SET FORTH ON THE
SIGNATURE PAGE HEREOF.


 


2.                                       CLOSING.


 


(A)                                  TIME AND PLACE.  EXCEPT AS OTHERWISE
MUTUALLY AGREED BY THE COMPANY AND THE PURCHASER, THE CLOSING OF THE PURCHASE
AND SALE OF THE SHARES PURSUANT TO THIS AGREEMENT SHALL BE HELD AT THE OFFICES
OF DEBEVOISE & PLIMPTON, 919 THIRD AVENUE, NEW YORK, NEW YORK AT 10:00 A.M. (NEW
YORK TIME) ON OR ABOUT                    , 200   (THE “CLOSING”).


 


(B)                                 DELIVERY BY THE PURCHASER.  AT THE CLOSING,
THE PURCHASER SHALL DELIVER TO THE COMPANY THE CONSIDERATION REFERRED TO IN
SECTION 1(B) HEREOF.  ON OR BEFORE THE CLOSING, THE PURCHASER SHALL DELIVER TO
THE COMPANY A DULY EXECUTED JOINDER AGREEMENT (AS DEFINED IN THE STOCK INCENTIVE
PLAN).


 


(C)                                  DELIVERY BY THE COMPANY.  AT THE CLOSING,
THE COMPANY SHALL DELIVER TO THE PURCHASER (I) A RECEIPT FOR THE CONSIDERATION
RECEIVED FROM THE PURCHASER AND (II) A STOCK CERTIFICATE REGISTERED IN THE
PURCHASER’S NAME AND REPRESENTING THE SHARES, WHICH CERTIFICATE SHALL BEAR THE
LEGENDS SET FORTH IN SECTION 3(B).


 


3.                                       PURCHASER’S REPRESENTATIONS, WARRANTIES
AND COVENANTS.


 


(A)                                  INVESTMENT INTENTION.  THE PURCHASER
REPRESENTS AND WARRANTS THAT THE PURCHASER IS ACQUIRING THE SHARES SOLELY FOR
THE PURCHASER’S OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN
CONNECTION WITH ANY DISTRIBUTION THEREOF.  THE PURCHASER AGREES THAT THE
PURCHASER WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, TRANSFER, SELL, PLEDGE,
HYPOTHECATE OR OTHERWISE DISPOSE OF ANY OF THE SHARES (OR SOLICIT ANY OFFERS TO
BUY, PURCHASE OR OTHERWISE ACQUIRE OR TAKE A PLEDGE OF ANY SHARES), EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (THE
“COMMISSION”) THEREUNDER, AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS AND FOREIGN SECURITIES LAWS, IF ANY.  THE PURCHASER FURTHER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT NONE OF THE SHARES MAY BE TRANSFERRED,
SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF (I) UNLESS THE PROVISIONS
OF SECTION 4 HEREIN AND THE SHAREHOLDERS AGREEMENT SHALL HAVE BEEN COMPLIED WITH
OR HAVE EXPIRED, (II) UNLESS (A) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (B) THE PURCHASER SHALL HAVE
DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL SHALL
BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH DISPOSITION
IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT OR (C) A
NO-ACTION LETTER FROM THE COMMISSION, REASONABLY SATISFACTORY TO THE COMPANY,
SHALL HAVE BEEN OBTAINED WITH RESPECT TO SUCH DISPOSITION AND (III) UNLESS SUCH
DISPOSITION IS PURSUANT TO REGISTRATION UNDER ANY APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM.


 


(B)                                 LEGENDS.  THE PURCHASER ACKNOWLEDGES THAT
THE CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES SHALL BEAR THE FOLLOWING
LEGENDS:

 

2

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, TRANSFERRED OR OTHERWISE DISPOSED OF (EACH, A “TRANSFER”) UNLESS
AND UNTIL REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
UNLESS SUCH TRANSFER IS (A) EXEMPT FROM REGISTRATION OR IS OTHERWISE IN
COMPLIANCE WITH THE ACT AND SUCH LAWS IN THE OPINION OF COUNSEL TO THE
SHAREHOLDER, WHICH COUNSEL MUST BE, AND THE FORM AND SUBSTANCE OF WHICH OPINION
ARE, REASONABLY SATISFACTORY TO THE ISSUER AND (B) IN COMPLIANCE WITH THE
SHAREHOLDERS AGREEMENT OF THE ISSUER, DATED AS OF                   , 2000 AND
ANY AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS THERETO (THE “SHAREHOLDERS
AGREEMENT”).

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
ON TRANSFER SET FORTH IN (I) A STOCK SUBSCRIPTION AGREEMENT, DATED AS
OF              , 200  , AND (II) A SHAREHOLDERS AGREEMENT, COPIES OF WHICH ARE
AVAILABLE FOR INSPECTION AT THE OFFICES OF THE COMPANY.  NO TRANSFER OF SUCH
SECURITIES WILL BE MADE ON THE BOOKS OF THE COMPANY, AND SUCH TRANSFER SHALL BE
VOIDABLE, UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF SUCH
AGREEMENTS.

 


(C)                                  SECURITIES LAW MATTERS.  THE PURCHASER
ACKNOWLEDGES RECEIPT OF ADVICE FROM THE COMPANY THAT (I) THE OFFER AND SALE OF
THE SHARES HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
OR FOREIGN SECURITIES OR “BLUE SKY” LAWS, (II) IT IS NOT ANTICIPATED THAT THERE
WILL BE ANY PUBLIC MARKET FOR THE SHARES, (III) THE SHARES MUST BE HELD
INDEFINITELY AND THE PURCHASER MUST CONTINUE TO BEAR THE ECONOMIC RISK OF THE
INVESTMENT IN THE SHARES UNLESS THERE IS A PUBLIC MARKET FOR THE SHARES AND, TO
THE EXTENT REQUIRED UNDER THE SECURITIES ACT, THE SHARES ARE REGISTERED FOR
RESALE UNDER THE SECURITIES ACT AND SUCH STATE LAWS OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE, (IV) RULE 144 PROMULGATED UNDER THE SECURITIES ACT
(“RULE 144”) IS NOT PRESENTLY AVAILABLE WITH RESPECT TO SALES OF ANY SECURITIES
OF THE COMPANY, AND THE COMPANY HAS MADE NO COVENANT TO MAKE RULE 144 AVAILABLE,
(V) WHEN AND IF THE SHARES MAY BE DISPOSED OF WITHOUT REGISTRATION IN RELIANCE
UPON RULE 144, SUCH DISPOSITION BY AN AFFILIATE OF THE COMPANY, WITHIN THE
MEANING OF RULE 405, CAN BE MADE ONLY IN LIMITED AMOUNTS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF RULE 144, (VI) THE COMPANY DOES NOT PLAN TO FILE REPORTS
WITH THE COMMISSION OR MAKE PUBLIC INFORMATION CONCERNING THE COMPANY AVAILABLE
UNLESS REQUIRED TO DO SO BY LAW, (VII) IF THE EXEMPTION AFFORDED BY RULE 144 IS
NOT GENERALLY AVAILABLE, SALES OF THE SHARES MAY BE DIFFICULT TO EFFECT BECAUSE
OF THE ABSENCE OF PUBLIC INFORMATION CONCERNING THE COMPANY, (VIII) A
RESTRICTIVE LEGEND IN THE FORM HERETOFORE SET FORTH SHALL BE PLACED ON THE
CERTIFICATES REPRESENTING THE SHARES AND (IX) A NOTATION SHALL BE MADE IN THE
APPROPRIATE RECORDS OF THE COMPANY INDICATING THAT

 

3

--------------------------------------------------------------------------------


 


THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT
AND, IF THE COMPANY SHOULD IN THE FUTURE ENGAGE THE SERVICES OF A STOCK TRANSFER
AGENT, APPROPRIATE STOP-TRANSFER RESTRICTIONS WILL BE ISSUED TO SUCH TRANSFER
AGENT WITH RESPECT TO THE SHARES.


 


(D)                                 COMPLIANCE WITH RULE 144.  IF ANY OF THE
SHARES ARE TO BE DISPOSED OF IN ACCORDANCE WITH RULE 144, THE PURCHASER SHALL
TRANSMIT TO THE COMPANY AN EXECUTED COPY OF FORM 144 (IF REQUIRED BY RULE 144)
NO LATER THAN THE TIME SUCH FORM IS REQUIRED TO BE TRANSMITTED TO THE COMMISSION
FOR FILING AND SUCH OTHER DOCUMENTATION AS THE COMPANY MAY REASONABLY REQUIRE TO
ASSURE COMPLIANCE WITH RULE 144 IN CONNECTION WITH SUCH DISPOSITION.


 


(E)                                  ABILITY TO BEAR RISK.  THE PURCHASER
REPRESENTS AND WARRANTS THAT (I) THE FINANCIAL SITUATION OF THE PURCHASER IS
SUCH THAT THE PURCHASER CAN AFFORD TO BEAR THE ECONOMIC RISK OF HOLDING THE
SHARES FOR AN INDEFINITE PERIOD AND (II) THE PURCHASER CAN AFFORD TO SUFFER THE
COMPLETE LOSS OF THE PURCHASER’S INVESTMENT IN THE SHARES.


 


(F)                                    ACCESS TO INFORMATION.  THE PURCHASER
REPRESENTS AND WARRANTS THAT (I) THE PURCHASER HAS CAREFULLY REVIEWED THE
INFORMATION DESCRIBING THE COMPANY AND THE TERMS OF THE TRANSACTION CONTEMPLATED
HEREBY FURNISHED TO THE PURCHASER AND (II) THE PURCHASER IS, AND WILL BE AT THE
TIME OF THE CLOSING, AN OFFICER OR EMPLOYEE OF THE COMPANY OR AN AFFILIATE.


 


(G)                                 RESTRICTIONS ON SALE UPON PUBLIC OFFERING. 
THE PURCHASER ACKNOWLEDGES AND AGREES THAT, IN THE EVENT THAT THE COMPANY FILES
A REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO AN
UNDERWRITTEN PUBLIC OFFERING OF ANY SHARES OF ITS CAPITAL STOCK, THE PURCHASER
WILL NOT EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF ANY SHARES OF COMMON STOCK
(OTHER THAN AS PART OF SUCH UNDERWRITTEN PUBLIC OFFERING), INCLUDING BUT NOT
LIMITED TO, PURSUANT TO RULE 144 OR RULE 144A UNDER THE SECURITIES ACT, DURING
THE 20 DAYS PRIOR TO AND THE 180 DAYS (OR SUCH LESSER NUMBER OF DAYS THAT THE
MANAGING UNDERWRITER MAY REQUIRE) AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT.  THE PURCHASER FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT ANY SALE,
TRANSFER OR OTHER DISPOSITION OF THE SHARES BY HIM FOLLOWING ANY UNDERWRITTEN
PUBLIC OFFERING OF THE COMMON STOCK WILL BE SUBJECT TO COMPLIANCE WITH, AND MAY
BE LIMITED UNDER, THE FEDERAL SECURITIES LAWS AND/OR STATE “BLUE SKY” SECURITIES
LAWS.


 


4.                                       RESTRICTIONS ON DISPOSITION OF SHARES. 
NEITHER THE PURCHASER NOR ANY OF THE PURCHASER’S HEIRS OR REPRESENTATIVES SHALL
SELL, ASSIGN, TRANSFER, PLEDGE OR OTHERWISE DIRECTLY OR INDIRECTLY DISPOSE OF OR
ENCUMBER ANY OF THE SHARES TO OR WITH ANY OTHER PERSON, FIRM, TRUST,
ASSOCIATION, CORPORATION OR ENTITY EXCEPT IN COMPLIANCE WITH THE SHAREHOLDERS
AGREEMENT, DATED AS OF                    , 2000, AMONG THE COMPANY, PURCHASER
AND THE OTHER PARTIES THERETO.


 


5.                                       REPURCHASE RIGHT EFFECTIVE ON
TERMINATION OF EMPLOYMENT.


 


(A)                                  TERMINATION OF EMPLOYMENT.  IF THE
PURCHASER’S ACTIVE EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY THEREOF THAT
EMPLOYS THE PURCHASER IS, OR HAS BEEN, TERMINATED FOR ANY REASON, THE COMPANY
SHALL HAVE THE OPTION TO PURCHASE ALL OR A PORTION

 

4

--------------------------------------------------------------------------------


 


OF THE SHARES THEN HELD BY THE PURCHASER (OR, IF HIS OR HER EMPLOYMENT WAS
TERMINATED BY HIS OR HER DEATH, HIS OR HER ESTATE) AND SHALL HAVE 90 DAYS FROM
THE DATE OF TERMINATION OF PURCHASER’S EMPLOYMENT (SUCH 90 DAY PERIOD, THE
“FIRST OPTION PERIOD”) DURING WHICH TO GIVE NOTICE IN WRITING TO THE PURCHASER
(OR HIS OR HER ESTATE) OF ITS ELECTION TO EXERCISE OR NOT TO EXERCISE SUCH
OPTION, IN WHOLE OR IN PART.  THE COMPANY HEREBY UNDERTAKES TO USE REASONABLE
EFFORTS TO ACT AS PROMPTLY AS PRACTICABLE FOLLOWING SUCH DATE OF TERMINATION TO
MAKE SUCH ELECTION.  IF THE COMPANY FAILS TO GIVE NOTICE THAT IT INTENDS TO
EXERCISE SUCH OPTION WITHIN THE FIRST OPTION PERIOD OR THE COMPANY GIVES NOTICE
THAT IT DOES NOT INTEND TO EXERCISE SUCH OPTION OR THAT IT INTENDS TO EXERCISE
SUCH OPTION WITH RESPECT TO ONLY A PORTION OF THE SHARES, THEN NCP-EH (AS
DEFINED BELOW) SHALL HAVE THE RIGHT TO PURCHASE ANY OR ALL THE SHARES THEN HELD
BY THE PURCHASER (OR HIS OR HER ESTATE) THAT WILL NOT BE REPURCHASED BY THE
COMPANY, AND SHALL HAVE UNTIL THE EXPIRATION OF THE EARLIER OF (X) 90 DAYS
FOLLOWING THE END OF THE FIRST OPTION PERIOD OR (Y) 90 DAYS FROM THE DATE OF
RECEIPT BY NCP-EH OF WRITTEN NOTICE FROM THE COMPANY INDICATING WHETHER IT WILL
EXERCISE ITS OPTION TO PURCHASE ANY OF THE SHARES (SUCH 90-DAY PERIOD BEING
HEREINAFTER REFERRED TO AS THE “SECOND OPTION PERIOD”), TO GIVE NOTICE IN
WRITING TO THE PURCHASER (OR HIS ESTATE) OF NCP-EH’S EXERCISE OF ITS OPTION, IN
WHOLE OR IN PART.  IF THE OPTIONS OF THE COMPANY AND NCP-EH TO PURCHASE THE
SHARES PURSUANT TO THIS SUBSECTION ARE NOT EXERCISED WITH RESPECT TO ALL OF THE
SHARES AS PROVIDED HEREIN (OTHER THAN AS A RESULT OF SECTION 9 HEREOF), THE
PURCHASER (OR HIS OR HER ESTATE) SHALL BE ENTITLED TO RETAIN THE SHARES, AS TO
WHICH THE RIGHT IS NOT EXERCISED, SUBJECT TO ALL OF THE PROVISIONS OF THIS
AGREEMENT.  ALL PURCHASES PURSUANT TO THIS SECTION 5(A) BY THE COMPANY SHALL BE
FOR A PURCHASE PRICE AND IN THE MANNER PRESCRIBED BY SECTION 6 HEREOF.  FOR ALL
PURPOSES UNDER THIS AGREEMENT, THE TERMS “EMPLOYMENT” OR “TERMINATION OF
EMPLOYMENT” WITH RESPECT TO A PERSON WHO IS NOT AN EMPLOYEE SHALL MEAN SERVICES
WITH, OR THE TERMINATION OF SERVICES WITH, (I) THE ENTITY FOR WHOM THE
PARTICIPANT PROVIDES SERVICES TO, (II) THE COMPANY, OR (III) THE COMPANY BY THE
ENTITY FROM WHOM THE PARTICIPANT PROVIDES SERVICES TO.


 


(B)                                 NOTICE OF TERMINATION.  THE COMPANY OR THE
SUBSIDIARY THEREOF THAT EMPLOYS THE PURCHASER SHALL GIVE WRITTEN NOTICE OF ANY
TERMINATION OF THE PURCHASER’S ACTIVE EMPLOYMENT WITH EACH OF THE COMPANY AND
ANY SUBSIDIARY THEREOF THAT EMPLOYS THE PURCHASER TO NCP-EH, EXCEPT THAT IF SUCH
TERMINATION (IF OTHER THAN AS A RESULT OF DEATH) IS BY THE PURCHASER, THE
PURCHASER SHALL GIVE WRITTEN NOTICE OF SUCH TERMINATION TO THE COMPANY AND THE
COMPANY SHALL GIVE WRITTEN NOTICE OF SUCH TERMINATION TO NCP-EH .


 


(C)                                  PUBLIC OFFERING.  IN THE EVENT THAT A
PUBLIC OFFERING HAS BEEN CONSUMMATED, THE COMPANY AND NCP-EH SHALL NOT HAVE ANY
RIGHTS TO PURCHASE THE SHARES PURSUANT TO THIS SECTION 5 AND THIS SECTION 5
SHALL NOT APPLY TO A SALE AS PART OF A PUBLIC OFFERING.


 


6.                                       DETERMINATION OF THE PURCHASE PRICE;
MANNER OF PAYMENT.


 


(A)                                  PURCHASE PRICE.  FOR THE PURPOSES OF ANY
PURCHASE OF THE SHARES PURSUANT TO SECTION 5, AND SUBJECT TO SECTION 9(C), THE
PURCHASE PRICE PER SHARE TO BE PAID TO THE PURCHASER (OR HIS ESTATE) FOR EACH
SHARE (THE “PURCHASE PRICE”) SHALL EQUAL THE FAIR MARKET VALUE (THE “FAIR MARKET
VALUE”) OF SUCH SHARE AS OF THE EFFECTIVE DATE OF THE TERMINATION OF EMPLOYMENT
THAT GIVES RISE TO THE RIGHT OF THE COMPANY TO REPURCHASE SUCH SHARE (SUCH

 

5

--------------------------------------------------------------------------------


 


DATE OF TERMINATION THE “DETERMINATION DATE”); PROVIDED THAT IF THE PURCHASER’S
EMPLOYMENT IS TERMINATED BY THE COMPANY OR ANY SUBSIDIARY THEREOF FOR CAUSE, THE
PURCHASE PRICE FOR SUCH SHARE SHALL EQUAL THE LESSER OF (I) THE FAIR MARKET
VALUE OF SUCH SHARE AS OF THE EFFECTIVE DATE OF TERMINATION OF PURCHASER’S
EMPLOYMENT AND (II) THE PRICE AT WHICH THE PURCHASER PURCHASED SUCH SHARE FROM
THE COMPANY PURSUANT TO THIS AGREEMENT.  WHENEVER DETERMINATION OF THE FAIR
MARKET VALUE OF A SHARE IS REQUIRED BY THIS AGREEMENT, SUCH FAIR MARKET VALUE
SHALL BE SUCH AMOUNT AS IS DETERMINED IN GOOD FAITH BY THE BOARD.  IN MAKING A
DETERMINATION OF FAIR MARKET VALUE, THE BOARD SHALL GIVE DUE CONSIDERATION TO
SUCH FACTORS AS IT DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, THE
EARNINGS AND CERTAIN OTHER FINANCIAL AND OPERATING INFORMATION OF THE COMPANY
AND ITS SUBSIDIARIES IN RECENT PERIODS, THE POTENTIAL VALUE OF THE COMPANY AND
ITS SUBSIDIARIES AS A WHOLE, THE FUTURE PROSPECTS OF THE COMPANY AND ITS
SUBSIDIARIES AND THE INDUSTRIES IN WHICH THEY COMPETE, THE HISTORY AND
MANAGEMENT OF THE COMPANY AND ITS SUBSIDIARIES, THE GENERAL CONDITION OF THE
SECURITIES MARKETS, THE FAIR MARKET VALUE OF SECURITIES OF COMPANIES ENGAGED IN
BUSINESSES SIMILAR TO THOSE OF THE COMPANY AND ITS SUBSIDIARIES.  THE
DETERMINATION OF FAIR MARKET VALUE WILL NOT GIVE EFFECT TO ANY RESTRICTIONS ON
TRANSFER OF THE SHARES OR THE FACT THAT SUCH SHARES WOULD REPRESENT A MINORITY
INTEREST IN THE COMPANY.  THE FAIR MARKET VALUE AS DETERMINED IN GOOD FAITH BY
THE BOARD AND IN THE ABSENCE OF FRAUD SHALL BE BINDING AND CONCLUSIVE UPON ALL
PARTIES HERETO.  IF THE COMPANY AT ANY TIME SUBDIVIDES (BY ANY STOCK SPLIT,
STOCK DIVIDEND OR OTHERWISE) THE COMMON STOCK INTO A GREATER NUMBER OF SHARES,
OR COMBINES (BY REVERSE STOCK SPLIT OR OTHERWISE) THE COMMON STOCK INTO A
SMALLER NUMBER OF SHARES, THE PURCHASE PRICE (INCLUDING ANY MINIMUM OR MAXIMUM
PURCHASE PRICE SPECIFIED HEREIN OR IN EFFECT AS A RESULT OF A PRIOR ADJUSTMENT)
SHALL BE APPROPRIATELY ADJUSTED TO REFLECT SUCH SUBDIVISION OR COMBINATION.


 


(B)                                 CLOSING OF PURCHASE; PAYMENT OF PURCHASE
PRICE.  SUBJECT TO SECTION 9, THE CLOSING OF A PURCHASE PURSUANT TO SECTION 6
SHALL TAKE PLACE AT THE PRINCIPAL OFFICE OF THE COMPANY ON THE TENTH BUSINESS
DAY FOLLOWING THE RECEIPT BY THE PURCHASER (OR HIS OR HER ESTATE) OF THE NOTICE
OF THE COMPANY AND/OR NCP-EH OF ITS EXERCISE OF ITS OPTION TO PURCHASE ANY OF
THE SHARES PURSUANT TO SECTION 6(A).  AT THE CLOSING, (I) THE COMPANY AND
NCP-EH, AS THE CASE MAY BE, SHALL PAY TO THE PURCHASER (OR HIS OR HER ESTATE) AN
AMOUNT EQUAL TO THE PURCHASE PRICE AND (II) THE PURCHASER (OR HIS OR HER ESTATE)
SHALL DELIVER TO THE COMPANY SUCH CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING
THE SHARES SO PURCHASED, APPROPRIATELY ENDORSED BY THE PURCHASER (OR HIS OR HER
ESTATE), AS THE COMPANY MAY REASONABLY REQUIRE.


 


7.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO THE PURCHASER THAT (A) THE
COMPANY HAS BEEN DULY INCORPORATED AND VALIDLY EXISTS UNDER THE LAWS OF THE
STATE OF ITS INCORPORATION, (B) THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A VALID AND LEGALLY
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS AND (C) THE SHARES, WHEN ISSUED, DELIVERED AND PAID FOR IN
ACCORDANCE WITH THE TERMS HEREOF, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE, AND FREE AND CLEAR OF ANY LIENS OR ENCUMBRANCES OTHER THAN
THOSE CREATED PURSUANT TO THIS AGREEMENT, THE SHAREHOLDERS AGREEMENT, OR
OTHERWISE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6

--------------------------------------------------------------------------------


 


8.                                       COVENANTS OF THE COMPANY.


 


(A)                                  RULE 144.  THE COMPANY AGREES THAT AT ALL
TIMES AFTER IT HAS FILED A REGISTRATION STATEMENT AFTER THE DATE HEREOF PURSUANT
TO THE REQUIREMENTS OF THE SECURITIES ACT OR SECTION 12 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), RELATING TO ANY CLASS OF
EQUITY SECURITIES OF THE COMPANY (OTHER THAN (I) THE REGISTRATION OF EQUITY
SECURITIES OF THE COMPANY AND/OR OPTIONS OR INTERESTS IN RESPECT THEREOF TO BE
OFFERED PRIMARILY TO DIRECTORS AND/OR MEMBERS OF MANAGEMENT OR EMPLOYEES, SALES
AGENTS OR SIMILAR REPRESENTATIVES OF THE COMPANY OR ITS SUBSIDIARIES, OR
DIRECTORS OR SENIOR EXECUTIVES OF CORPORATIONS IN WHICH ENTITIES MANAGED OR
SPONSORED BY NORTH CASTLE PARTNERS, L.L.C. (“NORTH CASTLE”) OR J.W. CHILDS
ASSOCIATES, L.P. (“CHILDS ASSOCIATES”) HAVE MADE EQUITY INVESTMENTS AND/OR OTHER
PERSONS WITH WHOM NORTH CASTLE OR CHILDS ASSOCIATES HAS CONSULTING OR OTHER
ADVISORY RELATIONSHIPS, OR (II) THE REGISTRATION OF EQUITY SECURITIES AND/OR
OPTIONS OR OTHER INTERESTS IN RESPECT THEREOF SOLELY ON FORM S-4 OR S-8 OR ANY
SUCCESSOR FORM), IT WILL FILE THE REPORTS REQUIRED TO BE FILED BY IT UNDER THE
SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS ADOPTED BY THE
COMMISSION THEREUNDER (OR, IF THE COMPANY IS NOT REQUIRED TO FILE SUCH REPORTS,
IT WILL, UPON THE REQUEST OF THE PURCHASER, MAKE PUBLICLY AVAILABLE SUCH
INFORMATION AS NECESSARY TO PERMIT SALES PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT), TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE THE
PURCHASER TO SELL THE SHARES WITHOUT REGISTRATION UNDER THE SECURITIES ACT
WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY (I) RULE 144, AS SUCH
RULE MAY BE AMENDED FROM TIME TO TIME, OR (II) ANY SUCCESSOR RULE OR REGULATION
HEREAFTER ADOPTED BY THE COMMISSION.


 


(B)                                 STATE SECURITIES LAWS.  THE COMPANY AGREES
TO USE ITS REASONABLE EFFORTS TO COMPLY WITH ALL STATE SECURITIES OR “BLUE SKY”
LAWS, IF ANY, APPLICABLE TO THE SALE OF THE SHARES TO THE PURCHASER, PROVIDED
THAT THE COMPANY SHALL NOT BE OBLIGATED TO QUALIFY OR REGISTER THE SHARES UNDER
ANY SUCH LAW OR TO QUALIFY AS A FOREIGN CORPORATION OR FILE ANY CONSENT TO
SERVICE OF PROCESS UNDER THE LAWS OF ANY JURISDICTION OR SUBJECT ITSELF TO
TAXATION AS DOING BUSINESS IN ANY SUCH JURISDICTION.


 


9.                                       CERTAIN RESTRICTIONS ON REPURCHASES.


 


(A)                                  FINANCING AGREEMENTS, ETC.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, THE COMPANY SHALL NOT BE OBLIGATED OR
PERMITTED TO PAY THE PURCHASE PRICE FOR ANY SHARES THAT THE COMPANY MAY ELECT TO
PURCHASE FROM THE PURCHASER PURSUANT TO SECTION 5 IF (I) THE PAYMENT OF SUCH
PURCHASE PRICE WOULD RESULT IN A VIOLATION OF THE TERMS OR PROVISIONS OF, OR A
DEFAULT OR AN EVENT OF DEFAULT UNDER, ANY FINANCING OR SECURITY AGREEMENT OR
DOCUMENT ENTERED INTO BY THE COMPANY OR ANY OF ITS SUBSIDIARIES PRIOR TO THE
DATE HEREOF, ANY REFUNDING THEREOF, OR IN CONNECTION WITH THE OPERATIONS OF THE
COMPANY OR THE SUBSIDIARIES FROM TIME TO TIME (SUCH AGREEMENTS AND DOCUMENTS, AS
EACH MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, ARE REFERRED TO
HEREIN AS THE “FINANCING AGREEMENTS”), IN EACH CASE AS THE SAME MAY BE AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, (II) THE PAYMENT OF SUCH PURCHASE
PRICE WOULD VIOLATE ANY OF THE TERMS OR PROVISIONS OF THE CERTIFICATE OF
INCORPORATION OF THE COMPANY OR (III) THE COMPANY HAS NO FUNDS LEGALLY AVAILABLE
THEREFOR UNDER THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE.

 

7

--------------------------------------------------------------------------------


 


(B)                                 DELAY OF REPURCHASE.  IN THE EVENT THAT THE
PAYMENT OF THE PURCHASE PRICE FOR ANY SHARES BY THE COMPANY OTHERWISE PERMITTED
UNDER SECTION 5 IS PREVENTED SOLELY BY THE TERMS OF SECTION 9(A), (I) THE
PAYMENT OF SUCH PURCHASE PRICE WILL BE POSTPONED AND WILL BE MADE WITHOUT THE
APPLICATION OF FURTHER CONDITIONS OR IMPEDIMENTS (OTHER THAN AS SET FORTH IN
SECTION 5 HEREOF OR IN THIS SECTION 9) AT THE FIRST OPPORTUNITY THEREAFTER WHEN
THE COMPANY HAS FUNDS LEGALLY AVAILABLE THEREFOR AND WHEN THE PAYMENT OF SUCH
PURCHASE PRICE WILL NOT RESULT IN ANY DEFAULT, EVENT OF DEFAULT OR VIOLATION
UNDER ANY OF THE FINANCING AGREEMENTS OR IN A VIOLATION OF ANY TERM OR PROVISION
OF THE CERTIFICATE OF INCORPORATION OF THE COMPANY AND (II) THE PURCHASER’S
RIGHT TO RECEIVE PAYMENT OF SUCH PURCHASE PRICE SHALL RANK AGAINST OTHER SIMILAR
RIGHTS WITH RESPECT TO SHARES OF COMMON STOCK OR OPTIONS IN RESPECT THEREOF
ACCORDING TO PRIORITY IN TIME OF THE EFFECTIVE DATE OF THE EVENT GIVING RISE TO
ANY SUCH RIGHT, PROVIDED THAT ANY SUCH RIGHT AS TO WHICH A COMMON DATE
DETERMINES PRIORITY SHALL BE OF EQUAL PRIORITY AND SHALL SHARE PRO RATA IN ANY
PURCHASE PAYMENTS MADE PURSUANT TO CLAUSE (I) ABOVE.


 


(C)                                  PURCHASE PRICE ADJUSTMENT.  IN THE EVENT
THAT A REPURCHASE OF SHARES FROM THE PURCHASER IS DELAYED PURSUANT TO THIS
SECTION 9, THE PURCHASE PRICE PER SHARE WHEN THE REPURCHASE OF SUCH SHARES
EVENTUALLY TAKES PLACE AS CONTEMPLATED BY SECTION 9(B) SHALL EQUAL THE SUM OF
(I) THE PURCHASE PRICE DETERMINED IN ACCORDANCE WITH SECTION 6 HEREOF AT THE
TIME THAT THE REPURCHASE OF SUCH SHARES WOULD HAVE OCCURRED BUT FOR THE
OPERATION OF THIS SECTION 9, PLUS (II) AN AMOUNT EQUAL TO INTEREST ON SUCH
PURCHASE PRICE FOR THE PERIOD FROM THE DATE ON WHICH THE COMPLETION OF THE
REPURCHASE WOULD HAVE TAKEN PLACE BUT FOR THE OPERATION OF THIS SECTION 9 TO THE
DATE ON WHICH SUCH REPURCHASE ACTUALLY TAKES PLACE (THE “DELAY PERIOD”) AT A
RATE EQUAL TO THE AVERAGE ANNUAL COST TO THE COMPANY OF ITS AND ITS SUBSIDIARIES
BANK INDEBTEDNESS OBLIGATIONS OUTSTANDING DURING THE DELAY PERIOD OR, IF THERE
ARE NO SUCH OBLIGATIONS OUTSTANDING, ONE PERCENTAGE POINT GREATER THAN THE
AVERAGE PRIME RATE CHARGED DURING SUCH PERIOD BY A NATIONALLY RECOGNIZED BANK
DESIGNATED BY THE COMPANY.


 


10.                                 MISCELLANEOUS.


 


(A)                                  NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN IF DELIVERED PERSONALLY OR
SENT BY CERTIFIED OR EXPRESS MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID TO
THE COMPANY OR THE PURCHASER, AS THE CASE MAY BE, AT THE FOLLOWING ADDRESSES OR
TO SUCH OTHER ADDRESS AS THE COMPANY OR THE PURCHASER, AS THE CASE MAY BE, SHALL
SPECIFY BY NOTICE TO THE OTHERS:


 


(I)                                     IF TO THE COMPANY, TO THE COMPANY AT:


 

Equinox Holdings, Inc.
895 Broadway
New York, New York  10003
Attention:  Chief Executive Officer

 


(II)                                  IF TO THE PURCHASER, TO THE PURCHASER AT
THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF:

 

8

--------------------------------------------------------------------------------


 


(III)                               IF TO NCP-EH, TO:


 

NCP-EH, L.P.
c/o North Castle Partners, L.L.C.
183 E. Putnam Avenue
Greenwich, CT  06830
Attention:  Adam Saltzman

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof; provided that the party giving such notice or communication
shall have attempted to telephone the party or parties to which notice is being
given during regular business hours on or before the day such notice or
communication is being sent, to advise such party or parties that such notice or
communication is being sent.  Copies of any notice or other communication given
under this Agreement shall also be given to:

 

North Castle Partners, L.L.C.
183 E. Putnam Avenue
Greenwich, CT 06830
Attention:  Adam Saltzman

 

and

 

Debevoise & Plimpton
919 Third Avenue
New York, New York  10022
Attention:  Franci J. Blassberg, Esq.

 

And

 

J.W. Childs Equity Partners II, L.P.
c/o J.W. Childs Associates L.P.
One Federal Street
Boston, Massachusetts  02110
Attention:  Glenn A. Hopkins

 

and

 

Kaye, Scholer, Fierman, Hays and Handler LLP
425 Park Avenue
New York, New York  10022
Attention:  Stephen C. Koval, Esq.

 


(B)                                 BINDING EFFECT; BENEFITS.  THIS AGREEMENT
SHALL BE BINDING UPON THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF THE PARTIES TO THIS
AGREEMENT, NCP-EH, L.P. (“NCP-EH”) AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED
TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT,

 

9

--------------------------------------------------------------------------------


 


NCP-EH OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY PROVISION CONTAINED
HEREIN.


 


(C)                                  WAIVER; AMENDMENT.


 


(I)                                     WAIVER.  ANY PARTY HERETO OR BENEFICIARY
HEREOF MAY BY WRITTEN NOTICE TO THE OTHER PARTIES (A) EXTEND THE TIME FOR THE
PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES
UNDER THIS AGREEMENT, (B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR
COVENANTS OF THE OTHER PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR
MODIFY PERFORMANCE OF ANY OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS
AGREEMENT, PROVIDED THAT ANY WAIVER OF THE PROVISIONS OF SECTION 5, MUST BE
CONSENTED TO IN WRITING BY NCP-EH.  EXCEPT AS PROVIDED IN THE PRECEDING
SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY OR BENEFICIARY SHALL
BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY OR BENEFICIARY TAKING SUCH ACTION
OF COMPLIANCE WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS
CONTAINED HEREIN.  THE WAIVER BY ANY PARTY HERETO OR BENEFICIARY HEREOF OF A
BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A
WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A PARTY TO
EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE DEEMED A WAIVER OF SUCH
PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER OR SHALL BE DEEMED A
WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE THE SAME AT ANY
SUBSEQUENT TIME OR TIMES HEREUNDER.


 


(II)                                  AMENDMENT.  THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT
EXECUTED BY THE PURCHASER AND THE COMPANY, AND, IN THE CASE OF ANY AMENDMENT,
MODIFICATION OR SUPPLEMENT TO OR AFFECTING ANY OF SECTION 5 OR THAT ADVERSELY
AFFECTS THE RIGHTS OF NCP-EH HEREUNDER, CONSENTED TO BY NCP-EH IN WRITING.  THE
PARTIES HERETO ACKNOWLEDGE THAT THE COMPANY’S CONSENT TO AN AMENDMENT OR
MODIFICATION OF THIS AGREEMENT MAY BE SUBJECT TO THE TERMS AND PROVISIONS OF THE
FINANCING ARRANGEMENTS TO WHICH THE COMPANY MAY BE PARTY OR BOUND.


 


(D)                                 ASSIGNABILITY.  EXCEPT AS PROVIDED HEREIN,
NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING
HEREUNDER OR BY REASON HEREOF SHALL BE ASSIGNABLE BY THE COMPANY OR THE
PURCHASER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO, AND
NCP-EH; PROVIDED THAT THIS AGREEMENT AND THE RIGHTS, REMEDIES, OBLIGATIONS AND
LIABILITIES OF THE COMPANY SHALL BE ASSIGNABLE BY THE COMPANY TO ANY SUCCESSOR
OF THE COMPANY.


 


(E)                                  APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS WHICH WOULD
REQUIRE APPLICATION OF THE LAW OF ANOTHER JURISDICTION EXCEPT TO THE EXTENT THAT
THE CORPORATE LAW OF THE STATE OF INCORPORATION OF THE COMPANY SPECIFICALLY AND
MANDATORILY APPLIES.

 

10

--------------------------------------------------------------------------------


 


(F)                                    JURISDICTION.  THE PURCHASER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR HIMSELF AND HIS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OR OF RELATING TO THIS
AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COMPANY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE PURCHASER OR HIS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.  THE PURCHASER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT HE OR SHE MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION THAT HE MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT IN ANY NEW YORK OR FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(G)                                 SECTION AND OTHER HEADINGS, ETC.  THE
SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


(H)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(I)                                     CERTAIN DEFINITIONS.


 

“Affiliate”:  with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to
a Subsidiary of the first Person, a Person of which the first Person is
a Subsidiary, or another Subsidiary of a Person of which the first Person is
also a Subsidiary.

 

“Control”:  with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

 

“Person”:  any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary”:  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership

 

11

--------------------------------------------------------------------------------


 

interests representing 50% or more of the combined voting power of the
outstanding voting stock or other ownership interests of such corporation or
other Person.

 

“Successor”:  of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.

 

[the remainder of this page has been intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the date first above written.

 

 

EQUINOX HOLDINGS, INC.

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

THE PURCHASER:

 

 

 

 

 

By:

 

 

 

as Attorney-in-Fact

 

Name:

 

 

 

Address of the Purchaser:

 

 

Total Number of Shares
of Common Stock of
Equinox Holdings, Inc.
to be Purchased:

 

Total Cash Purchase

 

 

 

Price:

 

$«Share_Amount»

 

 

13

--------------------------------------------------------------------------------


 

Schedule A

 

Calculation of Purchase Price

 

Number of Options

 

Exercise Price Per Option

 

Aggregate Exercise Price
Per Tranche

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------